Title: To George Washington from Daniel Brodhead, 23 August 1781
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Augt 23rd 1781.
                        
                        Soon after Col. Gibson and two other officers, appeared as a Committee from the Council who favored his
                            claim, had waited on me with the message related in my letter of the 19th instant, I was desirous to know who the officers
                            were who had presumed to determine my Right to Command. I wrote a
                            note to Col. Gibson accordingly and received an answer with their respective names annexed. Copy whereof I take the
                            liberty to enclose.
                        I am informed by some of my officers that they conceive that no regard would be paid by the officers who gave
                            the above opinion, to any Arrest I might order to be made upon any of them.
                        It is my anxious wish to have my trial brought to a speedy issue; but it is clear that, my adversaries intend
                            to procrastinate it, by every means that may render my situation painfull.  I have therefore taken the liberty to send an Express with these Letters in hopes of being honored with an
                            immediate answer expressing your Excellencies intention by your Letters of the 5th of May & the 12th of June and
                            your further pleasure in the premises.
                        It seems that Mr Fowler is determined to take exparte depositions and proceed with them to Head Quarters as
                            mentioned in the Copy of his Letter to Col. Gibson. But he will not obtain leave of absence from me for that purpose. And
                            if I am, as I conceive your Excellency intended me the honor to be, the commanding officer, until the Deposition could be
                            taken by consent of parties, agreeable to the mode pointed out by the Judge advocate General’s instructions. I hope he
                            will be Arrested for being absent without leave.
                        I am determined to prevent as much as possible any difference of sentiments between Col. Gibson &
                            myself coming to the knowledge of the Soldiers, but I am apprehensive this precaution will not be so much attended to by some
                            other officers.
                        Provisions have been very scarce ever since my return. The Troops have received no Flour & only two
                            pounds & an half of Indian meal ⅌ man, for sixteen Days past and a scanty allowance of meat. Yesterday morning,
                            the Seventh Virga Regt came out of the Barracks with their packs made up, & grounded their Arms, they appeared
                            determined to leave the post but were at length prevailed on to remain a day or two longer by a firm assurance that they
                            should be well supplied.
                        The 8th P. Regt & the Maryland Corps are wretchedly naked but I hope they will soon be furnished with
                            Clothing.
                        An Expedition against the Sandusky is in contemplation. The troops will rendevous at Fort McIntosh on the
                            4th & 5th of next Month. The Country appears to be desirous to promote it; and I intend to command it if they the
                            Militia & Volunteers do not suffer themselves to be induced into a beleif that I have no right to command. If
                            they should, I shall be at a loss how to act, being unwilling to give up my command, and as unwilling to prevent the
                            expedition taking place. I will endeavor to be governed by prudence, and have the Honor to be with sentiments of exhalted
                            Respect & attachment your Excellenccies most obedt Servt

                        
                            Daniel Brodhead 
                        
                     Enclosure
                                                
                            
                                 14 August 1781
                            
                            Greivances, Complaints and Accusations Exhibited against Colonel Daniel Brodhead, by the Citizens of the
                                County of Westmoreland, County of Washington, and Town of Pittsburgh, in their Remonstrance and Petition to Congress,
                                and the President, and council of the state of Pennsylvania. With the Depositions and Allegations in support
                                thereof—Stated by order of his Excellency the Commander in Chief—Pittsburgh the 14th day of August 1781.
                            The Petitioners complain that the Constitution & Laws by which all ought to be Govern’d seems to
                                have been inadequete to the Governing of one Colonel Brodhead—And Proceeds to specifie their Greivances, Complaints,
                                and Accusations, Under the following Heads viz.
                            1st That he Colonel Brodhead, has invaded their Rights as Free Citizens, and that their Property is
                                therby rendered uncertain, and Precarious.
                            2dly That he has Created a Monopoly in Trade.
                            3dly That he has formed a Jobbing Connection, with the Assistant Quarter-Master of the Westn D. Mr David
                                Duncan, and as a Writen Contract or Agreement Actualy subsist between Colonel Brodhead and the said David Duncan, they
                                have great reason to suspect that Public Money is not appropriated to the Purpose Intended. 
                            4thly That he has sheltered from Punnishment a most Notorious Public Delinquent, and oppressd, &
                                Injured Innocence and Industry, from Motives Equally designing and Interested.
                            5thly They Complain that Military Dicipline is neglected and Relaxed: that no attention whatever is Paid
                                to the Accommodation of the officers and soldiers, Nor to puting the Garrison into a state of defence and tho a Number
                                of Artificers have been long Employd at high wages and a Large allowance of Provisions, Nothing appears to have been
                                Done, and the Fort still Continues in a ruinous, Untenable & Unmilitary State. 
                            And sixthly and Lastly they Complain that he: Colonel Brodhead, has Neglected to Cover the frontiers by
                                small Detachments of the Army, Cantoned in the Country, while a Number of the soldiers have been Improperly Employd
                                By Mr Duncan the Assistant Quarter Master and others Unnecessarily retained at his quarters as a guard over his
                                Person.
                            
                                A. Fowler A W.D.
                            
                        
                        
                    